Case: 5:18-cv-00433-REW-HAI Doc #: 43 Filed: 08/28/19 Page: 1 of 2 - Page ID#: 944




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF KENTUCKY
                                     CENTRAL DIVISION
                                        LEXINGTON
                                 CASE NO. 5:18-CV-00433-REW


 TEDDY RYAN HACKER                                                       PLAINTIFF

 v.

 MADISON COUNTY, KENTUCKY, DBA
 MADISON COUNTY DETENTION CENTER, ET AL                                  DEFENDANTS



                         ORDER AMENDING SCHEDULING ORDER


         This matter having come before the Court on the Joint Motion by the Plaintiff and Defendant to

 amend the Scheduling Order, (Doc # 38), and the Court having reviewed the record and being otherwise

 sufficiently advised:

         IT IS HEREBY ORDERED AND ADJUDGED as follows:

         (1)     All fact discovery shall be completed by December 1, 2019;

         (2)     Plaintiff shall identify his experts and provide expert reports by January 1 2020;

         (3)     Defendants shall identify their experts and provide expert reports by February 1,

                 2020.

         (4)     Rebuttal experts and their reports shall be simultaneously disclosed by all parties

                 by March 1, 2020.

         (5)      All expert discovery shall be completed by May 1, 2020.

         (6)     All dispositive motions shall be filed by June 1, 2020. Response and Reply time

                 will be governed by local rule.




                                                    1
Case: 5:18-cv-00433-REW-HAI Doc #: 43 Filed: 08/28/19 Page: 2 of 2 - Page ID#: 945




       (7)     In all other respects the dates and deadlines set forth in the Court’s previous

               Amended Scheduling Order, (Doc #38), including the trial date, remain in full

               force and effect.



 This the 28th day of August, 2019.




                                                 2
